   Case: 3:94-cv-00078-RAM-RM Document #: 1115 Filed: 05/21/19 Page 1 of 6




                  IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                       DIVISION OF ST. THOMAS AND ST. JOHN
__________________________________________
                                           :
      LAWRENCE CARTY, et al.,              :           Civil No. 94-78
                                           :
      Plaintiffs,                          :
                                           :
      v.                                   :
                                           :
      ALBERT BRYAN, et al.,                :
                                           :
      Defendants.                          :
__________________________________________:

       PLAINTIFFS’ EXPEDITED MOTION TO ENFORCE THE SETTLEMENT
        AGREEMENT AND COMPEL PRODUCTION OF DOCUMENTS AND
             PHOTOGRAPHS/VIDEOS/POWERPOINT MATERIALS

       Plaintiffs respectfully move the Court to enforce the 2013 Settlement Agreement and

compel Defendants to produce documents requested by Plaintiffs.

       The Court has set this case for quarterly evidentiary hearing due to Defendants’ failure to

make adequate progress in complying with the Settlement Agreement.                (DE 833).     The

documents Plaintiffs have requested address conditions at the Criminal Justice Complex (CJC)

for the previous quarter. They are also potential exhibits for the hearing on the last quarter now

set for May 24, 2019. In order to review these materials for the hearing, Plaintiffs respectfully

request the Court to compel Defendants to produce them immediately. The grounds for this

motion are set forth below.

                                        BACKGROUND

       On May 2, 2019, as a follow-up to a site visit conducted the previous week, Plaintiffs’

counsel sent via email a request for materials, documents and videos to Defendants’ counsel.

See Ex. A. Defendants produced a number of responsive documents, but failed to produce

others. Plaintiffs sent multiple follow-up requests to Defendants inquiring about the status of the
      Case: 3:94-cv-00078-RAM-RM Document #: 1115 Filed: 05/21/19 Page 2 of 6




requested records. See, e.g., Ex. B (sampling of follow up requests). Additionally, Defendants

have not fully produced the required monthly report for April 2019, leaving out essential items,

such as the Human Resources Report, which Plaintiffs’ need to provide the Court with an

assessment of Defendants’ compliance with the Consent Decree and Quarterly Goals at the

upcoming evidentiary hearing. See Agreement Section IV.N.1. (requiring a sufficient number of

custody staff to provide for safety and security of all prisoners). Plaintiffs have also sent follow-

up correspondence to Defendants inquiring about the status of the outstanding items from the

monthly report. See, e.g., Ex. C. Without these crucial documents, which may be offered as

evidence in court, Plaintiffs will be unable to fully prepare for the upcoming quarterly

evidentiary hearing and stand ready to fully apprise the Court of Defendants’ compliance with

the Consent Decree and Quarterly Goals.

 I.      DEFENDANTS ARE OBLIGATED UNDER THE AGREEMENT TO PRODUCE
         THE REQUESTED DCOUMENTS AND VIDEOS.

          It is established that district court judges retain the power to enforce consent decrees

 entered in their cases. See, e.g., Frew v. Hawkins, 540 U.S. 431, 432 (2004) (“Federal courts

 are not reduced to approving consent decrees and hoping for compliance. Once entered, a

 consent decree may be enforced.”). Thus, “[u]ntil parties to such an instrument have fulfilled

 their express obligations, the court has continuing authority and discretion—pursuant to its

 independent juridical interests—to ensure compliance.” Holland v. New Jersey Dep’t of

 Corrections, 246 F.3d 267, 283 (3d Cir. 2001). Consent decrees are enforced on their plain

 terms. See Harris v. City of Philadelphia, 137 F.3d 209, 212 (3d Cir.1998) (“A court should

 not later modify the decree by imposing terms not agreed to by the parties or not included in

 the language of the decree.”).

          Defendants have violated the 2013 Settlement Agreement by failing to produce the

 documents and videos Plaintiffs have requested. The Agreement states:
  Case: 3:94-cv-00078-RAM-RM Document #: 1115 Filed: 05/21/19 Page 3 of 6




      Defendants shall maintain sufficient records to document that the requirements of
      this Agreement are being properly implemented and shall make such records
      available to Plaintiffs’ Counsel at all reasonable times for inspection and copying.
      In addition, Defendants shall also provide all documents not protected by the
      attorney-client or work product privilege reasonably requested.

DE 765-1 at 20–21.      The Agreement further provides, “Plaintiff[s’] Counsel shall have

sufficient access to . . . documents to fulfill its duties in monitoring compliance and reviewing

and commenting on documents pursuant to this Agreement.” Id. at 21.

       The Agreement also retains and incorporates all the parties’ monitoring and

enforcement rights and duties from the 1994 Settlement Agreement and subsequent orders. Id.

at 21. The 1994 Agreement, in turn, requires Defendants to provide Plaintiffs’ counsel with

access to any requested records that may demonstrate compliance or non-compliance. See DE

805-2 (1994 Agreement) at 44.

       The records that Plaintiffs are requesting are relevant to Defendants’ compliance with

and implementation of the Agreement.         The requested investigations include documents

related to instances of contraband possession, use of force, internal and administrative

investigations of the same, and discipline. They are thus relevant to many security provisions

of the Agreement, including those provisions requiring implementation of a reliable, timely

and thorough investigative system.         See, e.g., Agreement Sections IV.D. (requiring

implementation of a system to detect contraband, conduct searches and shakedowns, and

investigate instances of contraband being introduced into the facility), H. (requiring

appropriate use of force policy, documentation of use of force incidents and investigations of

same), I. (requiring appropriate controls on use of restraints and documentation of use of

restraints), J. (requiring implementation of a timely and appropriate grievance system), K.

(requiring Defendants to implement a system for timely and appropriate administrative

investigations), and XI (requiring implementation of timely and appropriate disciplinary
  Case: 3:94-cv-00078-RAM-RM Document #: 1115 Filed: 05/21/19 Page 4 of 6




system, including adequate documentation of same).

       The requested photographs, videos, presentations/visual depictions of conditions at

CJC referred in the written testimony of BOC Director Winnie Testamark to the 33rd

Legislature (DE 1106-8) are relevant to Defendants’ implementation of a number of

provisions of the Agreement and document substandard conditions of confinement at CJC.

See, e.g., Agreement Section IV.D.1. (requiring comprehensive preventive maintenance and

repair plan for the physical plant, and requiring documentation of needed repairs), D.2.

(requiring comprehensive kitchen maintenance and sanitation plan, and documentation of

needed repairs and sanitation tasks), D.3. (requiring adequate lighting, air circulation, and

ventilation). They also go to the necessity of a new facility to satisfy the requirements of the

Agreement.

II.   PLAINTIFFS CANNOT FULLY PREPARE FOR THE QUARTERLY
      EVIDENTIARY HEARING DUE TO DEFENDANTS’ NON-COMPLIANCE.

       Plaintiffs further request the Court expedite its ruling on this motion, so that they have

time to review the records Defendants have failed to produce to date, and incorporate them

into their hearing preparation. In setting the case for quarterly hearings, the Court was explicit

that counsel must “be prepared to present such testimony and evidence as are necessary to

apprise the Court fully of the status of the Consent Decree.” (DE 833 at 4). Plaintiffs cannot

do so without the requested materials, some of which are required to be produced on a routine

basis, but have not been.

                                            CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully ask the Court to enforce the

Agreement and compel Defendants to produce the documents and videos they have requested

immediately. They also respectfully ask the Court to expedite its ruling on this Motion given

the pendency of the May 24, 2019 hearing.
   Case: 3:94-cv-00078-RAM-RM Document #: 1115 Filed: 05/21/19 Page 5 of 6




                                                               Respectfully submitted,

                                                                  /s/ ERIC BALABAN
                                                                           Eric Balaban
                                      National Prison Project of the ACLU Foundation
                                                                        915 15th Street
                                                                          Seventh Floor
                                                              Washington, D.C. 20005
                                                                        (202) 393-4930

                                                                Attorneys for Plaintiffs

Dated: May 21, 2019
   Case: 3:94-cv-00078-RAM-RM Document #: 1115 Filed: 05/21/19 Page 6 of 6




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on May 21, 2019, a true and correct copy of the foregoing pleading
and proposed Order were served by the Notice of Electronic Filing administered by this Court to
the following counsel for Defendants at the following address:

Carol Thomas-Jacobs
Assistant Attorney General
V.I. Department of Justice
Office of the Attorney General
8050 Kronprindens Gade
St. Thomas, VI 00902
carol.jacobs@doj.vi.gov

Shari D’Andrade
Special Assistant Attorney General
V.I. Department of Justice
Office of the Attorney General
6040 Estate Castle Coakley
Christiansted, VI 00820
shari.d’andrade@doj.vi.gov



                                                           /s/ ERIC BALABAN
                                                           Eric Balaban
